DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 and 12 are objected to because of the following informalities:
Claim 1, lines 5-6 – “the” appears to be added to “the two front and rear substrates” without required underlining.
Claim 2, line 2 – “at least partially reflective reflective polarising film” is presumed to be intended as “the reflective polarising film” as being the same as that recited in claim 1.
Claim 12, line 2 – “an at least partially reflective layer” is presumed to be intended as “the at least partially reflective reflector” as being the same as that recited in claim 11.
Claim 12, line 4 – “the at least partially reflective layer” is presumed to be intended as “an at least partially reflective layer” as being a distinct element within the at least partially reflective reflector recited in claims 11-12.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (US 7,227,599) in view of Parker et al. (US 7,806,539), each of record.

Regarding claim 1, Sonoda discloses a method for manufacturing a reflective or transflective liquid crystal display device (see Figs. 1-49, particularly Fig. 32) comprising a liquid crystal cell (12) whose liquid crystal molecules (18) are aligned in a planar or vertical manner (col. 8, lines 11-16), said liquid crystal cell (12) being formed of a transparent front substrate (14) located on a side of an observer (at front, upper side in figures), and a rear substrate (15), also transparent, which extends under the front substrate (14), parallel to and at a distance from the latter, the two front (14) and rear (15) substrates being joined together with a sealing frame (18a) which delimits a sealed enclosure (18) wherein a liquid crystal composition (18) is confined, the front (14) and rear (15) substrates being coated on opposite faces thereof with electrically conductive transparent electrodes (16) and counter-electrodes (17), optical properties of the liquid crystal composition (18) are changed by applying an electric field at a crossing point between an electrode (16) and a corresponding counter-electrode (17) (col. 8, lines 1-16), the liquid crystal display device is provided with a reflective polarising film (e.g., 20+32/36), and said reflective polarising film comprises an absorbent polariser (20) combined with an at least partially reflective reflector (32/36; col. 16, lines 56-62) disposed under the absorbent polariser (20), the method comprising:
bringing the reflector (32/36) into relief including concave and convex shapes (32/36 in Fig. 32 appears corrugated to include concave and convex shapes) to impart a decorative and/or functional shape thereto visible to the observer through the front substrate (14) of the liquid crystal cell (12) (see Figs. 3-5, 32, 39-41, col. 8, lines 38-52 and col. 30, lines 47-56), and
fastening said reflector (32/36) under the absorbent polariser (20) which is itself fastened against a lower face of the rear substrate (15) (see Fig. 32).
Sonoda fails to explicitly disclose the reflective polarising film arranged to absorb a first component of a light which has been entered the liquid crystal cell through the front substrate and to reflect a second component of the light polarised in a direction orthogonal to that of the first component.
However, Parker discloses a method for manufacturing a reflective or transflective liquid crystal display device (see Figs. 1-3) comprising a reflective polarising film (17’) arranged to absorb a first component of a light which has been entered the liquid crystal cell (D) through the front substrate, and to reflect a second component of the light polarised in a direction orthogonal to that of the first component (see Fig. 1b and col. 8, lines 5-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate reflective polarising film arranged to absorb a first component of a light which has been entered the liquid crystal cell through the front substrate, and to reflect a second component of the light polarised in a direction orthogonal to that of the first component, as in Parker, into the method of Sonoda for greater light efficiency (Parker, col. 8, lines 19-25).

Regarding claim 19, Sonoda discloses wherein the bringing is through the entire front substrate (14) of the liquid crystal cell (see Figs. 3-5, 32, 39-41; reflector 32/36 is brought into relief spanning the front substrate).

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (US 7,227,599) in view of Parker et al. (US 7,806,539), as applied to claim 1 above, and further in view of Ralli (US 5,926,293), of record.

Regarding claim 2, Sonoda discloses wherein at least partially reflective reflective polarising film (20+32/36) is obtained by bringing into relief a layer of transparent material (24) to which a desired decorative and/or functional relief shape is imparted and on a rear face of which an at least partially reflective layer (32/36) is deposited (see Fig. 32, col. 20, lines 17-29 and col. 30, lines 47-56), the layer of transparent material (24) also comprising a front face opposite to the rear face and on which the absorbent polariser (20) is fastened, the reflective polarising film (20+32/36) formed of the at least partially reflective layer (32/36), of the layer of transparent material (24) and of the absorbent polariser (20) being fastened via said absorbent polariser (20) against the lower face of the rear substrate (15) (see Fig. 32).
Sonoda and Parker fail to explicitly disclose the reflective polarising film formed of the at least partially reflective layer, of the layer of transparent material and of the absorbent polariser being fastened via said absorbent polariser against the lower face of the rear substrate with an optically transparent adhesive layer.
However, Ralli discloses a method for manufacturing a reflective or transflective liquid crystal display device (see Figs. 1-3), wherein the reflective polarising film (22b+100) formed of the at least partially reflective layer (110), of the layer of transparent material (120) and of the absorbent polariser (22b) being fastened via said absorbent polariser against the lower face of the rear substrate (24b) with an optically transparent adhesive layer (col. 7, lines 31-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the reflective polarising film formed of the at least partially reflective layer, of the layer of transparent material and of the absorbent polariser being fastened via said absorbent polariser against the lower face of the rear substrate with an optically transparent adhesive layer, as in Ralli, into the method of Sonoda and Parker to adhere the elements together to form a thin, stable display device.

Regarding claim 3, Sonoda discloses wherein the at least partially reflective layer (32/36) is metallic (col. 16, lines 56-62).

Regarding claim 4, Sonoda and Parker fail to explicitly disclose wherein the metal is selected from a group formed by silver, aluminum, nickel, chromium, titanium, platinum, palladium, gold as well as alloys of these metals.
However, Ralli discloses wherein the metal (of 110) is selected from a group formed by silver, aluminum, nickel, chromium, titanium, platinum, palladium, gold as well as alloys of these metals (col. 7, lines 61-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the metal is selected from a group formed by silver, aluminum, nickel, chromium, titanium, platinum, palladium, gold as well as alloys of these metals, as in Ralli, into the method of Sonoda and Parker, to use a highly reflective material useful in light efficiency, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claims 5 and 6, Sonoda fails to explicitly disclose wherein the at least partially reflective layer is obtained by physical vapour deposition, evaporation or sputtering.
However, Parker discloses wherein the at least partially reflective layer (15) is obtained by physical vapour deposition, evaporation or sputtering (col. 9, lines 41-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least partially reflective layer is obtained by physical vapour deposition, evaporation or sputtering, as in Parker, into the above method of Sonoda et al. to effectively form a thin film on the surface as desired.

Regarding claim 7, Sonoda fails to explicitly disclose wherein the at least partially reflective layer is formed of a plurality of layers of dielectric materials having refractive indices different from each other and forming a dielectric mirror.
However, Parker discloses wherein the at least partially reflective layer (6, Fig. 3) is formed of a plurality of layers of dielectric materials having refractive indices different from each other and forming a dielectric mirror (col. 9, line 52 – col. 10, line 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least partially reflective layer is formed of a plurality of layers of dielectric materials having refractive indices different from each other and forming a dielectric mirror, as in in Parker, into the above method of Sonoda et al. to make the display more visible in a lighted environment.

Regarding claim 8, Sonoda discloses wherein the layer of transparent material (24) is made of resin (col. 23, line 60 – col. 24, line 16).

Regarding claim 9, Sonoda discloses wherein the layer of transparent material (24) is formed by resin injection or by thermoforming a resin sheet (col. 30, lines 47-56).

Regarding claim 10, Sonoda discloses wherein the at least partially reflective reflector (32/36) is obtained by bringing into relief a metallic film or a plastic film coated on a rear face with an at least partially reflective layer (see Fig. 32, col. 20, lines 17-29 and col. 30, lines 47-56), a front face of the metallic film or the coated plastic film being covered with the layer of transparent material (24) on which the absorbent polariser (20) is fastened, the reflective polarising film (20+32/36) formed of the reflector (32/36) and the absorbent polariser (20) being fastened via said absorbent polariser (20) against the lower face of the rear substrate (15) (see Fig. 32).
Sonoda and Parker fail to explicitly disclose the reflective polarising film formed of the reflector and the absorbent polariser being fastened via said absorbent polariser against the lower face of the rear substrate with the optically transparent adhesive layer.
However, Ralli discloses wherein the reflective polarising film (22b+100) formed of the reflector (110) and the absorbent polariser (22b) being fastened via said absorbent polariser against the lower face of the rear substrate (24b) with an optically transparent adhesive layer (col. 7, lines 31-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the reflective polarising film formed of the reflector and the absorbent polariser being fastened via said absorbent polariser against the lower face of the rear substrate with an optically transparent adhesive layer, as in Ralli, into the method of Sonoda and Parker to adhere the elements together to form a thin, stable display device.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (US 7,227,599) in view of Parker et al. (US 7,806,539) and Ralli (US 5,926,293).

Regarding claim 11, Sonoda discloses a reflective or transflective liquid crystal display device (see Figs. 1-49, particularly Fig. 32) comprising:
a liquid crystal cell (12) whose liquid crystal molecules (18) are aligned in a planar or vertical manner (col. 8, lines 11-16), said liquid crystal cell (12) being formed of a transparent front substrate (14) located on a side of an observer (at front, upper side in figures); and
a rear substrate (15), also transparent, which extends under the front substrate (14), parallel to and at a distance from the latter, the front (14) and rear (15) substrates being joined together with a sealing frame (18a) which delimits a sealed enclosure (18), wherein
a liquid crystal composition (18) is confined,
the front (14) and rear (15) substrates are coated on opposite faces thereof with electrically conductive transparent electrodes (16) and counter-electrodes (17),
optical properties of the liquid crystal composition (18) are changed by applying an electric field at a crossing point between an electrode (16) and a corresponding counter-electrode (17) (col. 8, lines 1-16),
the liquid crystal display device is provided with a reflective polarising film (e.g., 20+32/36) comprising an absorbent polariser (20) combined with an at least partially reflective reflector (32/36; col. 16, lines 56-62) disposed under the absorbent polariser (20),
the reflector (32/36) has a decorative and/or functional relief shape including concave and convex shapes (32/36 in at least Fig. 32 appears corrugated to include concave and convex shapes) visible to an observer through the front substrate (14) of the liquid crystal cell (12) (see Figs. 1-49 and col. 8, lines 38-52), and
the reflective polarising film (20+32/36) is fastened against a lower face of the rear substrate (15) of the liquid crystal cell (12) via the absorbent polariser (20) (see Fig. 32).
Sonoda fails to explicitly disclose the reflective polarising film to absorb a first component of a light which has been entered the liquid crystal cell through the front substrate, and to reflect a second component of the light polarised in a direction orthogonal to that of the first component, and the reflective polarising film being fastened against the lower face of the rear substrate of the liquid crystal cell via the absorbent polariser with an optically transparent adhesive layer.
However, Parker discloses a reflective or transflective liquid crystal display device (see Figs. 1-3) comprising a reflective polarising film (17’) to absorb a first component of a light which has been entered the liquid crystal cell (D) through the front substrate, and to reflect a second component of the light polarised in a direction orthogonal to that of the first component (see Fig. 1b and col. 8, lines 5-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate reflective polarising film arranged to absorb a first component of a light which has been entered the liquid crystal cell through the front substrate, and to reflect a second component of the light polarised in a direction orthogonal to that of the first component, as in Parker, into the display device of Sonoda for greater light efficiency (Parker, col. 8, lines 19-25).
Further, Ralli discloses a reflective or transflective liquid crystal display device (see Figs. 1-3), wherein a reflective polarising film (22b+100) is fastened against the lower face of the rear substrate (24b) of the liquid crystal cell (200) via the absorbent polariser (22b) with an optically transparent adhesive layer (col. 7, lines 31-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reflective polarising film fastened against the lower face of the rear substrate of the liquid crystal cell via the absorbent polariser with an optically transparent adhesive layer, as in Ralli, into the display device of Sonoda to adhere the elements together to form a thin, stable display device.

Regarding claim 12, Sonoda discloses wherein an at least partially reflective layer (32/36) comprises a layer of transparent material (24), a rear face of which has a desired decorative and/or functional relief shape and is covered with the at least partially reflective layer (32/36), the layer of transparent material (24) also comprising a front face opposite to the rear face on which the absorbent polariser (20) is fastened (see Fig. 32).

Regarding claim 13, Sonoda discloses wherein the at least partially reflective layer (32/36) is metallic (col. 16, lines 56-62).

Regarding claim 14, Sonoda and Parker fail to explicitly disclose wherein the metal from which the at least partially reflective layer is made is selected from a group formed by silver, aluminum, nickel, chromium, titanium, platinum, palladium, gold and alloys of these metals.
However, Ralli discloses wherein the metal (of 110) is selected from a group formed by silver, aluminum, nickel, chromium, titanium, platinum, palladium, gold as well as alloys of these metals (col. 7, lines 61-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the metal is selected from a group formed by silver, aluminum, nickel, chromium, titanium, platinum, palladium, gold as well as alloys of these metals, as in Ralli, into the display device of Sonoda and Parker, to use a highly reflective material useful in light efficiency, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 15, Sonoda fails to explicitly disclose wherein the at least partially reflective layer is formed of a plurality of layers of dielectric materials having refractive indices different from each other and forming a dielectric mirror.
However, Parker discloses wherein the at least partially reflective layer (6, Fig. 3) is formed of a plurality of layers of dielectric materials having refractive indices different from each other and forming a dielectric mirror (col. 9, line 52 – col. 10, line 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least partially reflective layer is formed of a plurality of layers of dielectric materials having refractive indices different from each other and forming a dielectric mirror, as in in Parker, into the above display device of Sonoda et al. to make the display more visible in a lighted environment.

Regarding claim 16, Sonoda discloses wherein the at least partially reflective reflector (32/36) is formed of a metallic film or a plastic film coated on a rear face with the at least partially reflective layer (see Fig. 32 and col. 16, lines 56-62), a front face of the metallic film or the coated plastic film being covered with the layer of transparent material (24) on which the absorbent polariser (20) is fastened (see Fig. 32).

Regarding claim 17, Sonoda discloses wherein the layer of transparent material (24) is made of resin (col. 23, line 60 – col. 24, line 16).

Regarding claim 18, Sonoda discloses a timepiece (see Figs. 3-5, 8-10, 39-41) comprising the display device (see Figs. 1-49) according to claim 11.

Regarding claim 20, Sonoda fails to explicitly disclose wherein the decorative and/or functional relief shape is visible to the observer through the entire front substrate of the liquid crystal cell.
However, Parker discloses wherein the decorative and/or functional relief shape (1, 2 or 3, Figs. 1-3) is visible to the observer through the entire front substrate of the liquid crystal cell (D) (see Figs. 1-3 and col. 7, lines 27-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the decorative and/or functional relief shape is visible to the observer through the entire front substrate of the liquid crystal cell, as in Parker, into the above display device of Sonoda et al. to make the display more visible and brighter.

Response to Arguments
Applicant’s arguments filed August 5, 2022 have been fully considered but they are not persuasive.  Applicant has amended independent claims 1 and 11 to include “concave and convex shapes” in the decorative and/or functional relief shape, and has argued that the cited prior art references fail to disclose this feature.  Specifically, Applicant has argued that in Sonoda, shapes visible to the observer are transparent electrode 16 and 17 and not relief structures formed by the decorative layer 36 of lens panel 13.
	However, while an observer would recognize the shapes made by segment electrodes 16a for instance as shown in Fig. 3, the shapes made by the reflector relief patterns are also visible to the observer through the electrodes on the front substrate (see 21, Figs. 4-5; 57, Figs. 38-41; col. 9, lines 1-41).
	Applicant has argued that in Sonoda, the shapes visible to the observer are not a material structure brought into relief, but images produced by the lens panel.  However, as shown in Sonoda, a decorative and/or functional shape is visible to the observer, as required in the claims.
	Therefore, the previous grounds of rejection under 35 U.S.C. 103 over Sonoda et al. have been maintained and modified as necessary in accordance with the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The reference of Arikawa et al. (US 6,147,934) discloses a reflective or transflective liquid crystal display device comprising a decorative/functional shape visible through the entire front substrate of the liquid crystal cell (Figs. 1, 7-8).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896